     Case 2:19-cv-01128-RFB-EJY Document 36 Filed 01/12/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    JOHN NUNLEY,                                      Case No. 2:19-cv-01128-RFB-EJY
12                       Petitioner,                    ORDER
13           v.
14    BRIAN WILLIAMS, et al.,
15                       Respondents.
16

17          Respondents have filed a suggestion of death, confirming the death of petitioner. ECF No.

18   35. The action is moot. See Garceau v. Woodford, 399 F.3d 1101 (9th Cir. 2005); Griffey v.

19   Lindsey, 349 F.3d 1157 (9th Cir. 2003).

20          IT THEREFORE IS ORDERED that this action is DISMISSED as moot. The clerk of the

21   court is directed to enter judgment accordingly and to close this action.

22          DATED: January 12, 2021
23                                                                ______________________________
                                                                  RICHARD F. BOULWARE, II
24                                                                United States District Judge
25

26

27

28
                                                       1
